                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

        Nickolas M. Godfrey,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00246-MOC
                                      )             3:18-cr-00098-MOC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 25, 2021 Order.

                                               January 25, 2021




         Case 3:20-cv-00246-MOC Document 9 Filed 01/25/21 Page 1 of 1
